      Case 2:21-cv-02472 Document 1 Filed 05/04/21 Page 1 of 6 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


   CHRISTI LEE JIMENEZ,

                                   Plaintiff,              COMPLAINT
            v.
                                                           Civil Action No. 21-cv-2472
   HOLBROOK PLASTIC PIPE SUPPLY, INC.,
                                                           Jury Trial Demanded
                                   Defendant.
                                                           Filing fee waived: 38 U.S.C.
                                                           § 4323(h)(1).
       Plaintiff Christi Lee Jimenez alleges as follows:

                                SUMMARY OF THE CLAIMS

       1.        This case is about Defendant Holbrook Plastic Pipe Supply, Inc.’s (“Holbrook” or

“Defendant”) failure to re-employ Christi Lee Jimenez (“Ms. Jimenez” or “Plaintiff”) following

the completion of her service in the United States Armed Services.

       2.        Ms. Jimenez brings this lawsuit under the Uniformed Services Employment and

Re-employment Rights Act (“USERRA”).

                                  JURISDICTION AND VENUE

       3.        This Court has jurisdiction over Plaintiff’s claims pursuant to 38 U.S.C. § 4323(b)

and 28 U.S.C. § 1331.

       4.        Venue is proper in this District pursuant to 38 U.S.C. § 4323(c)(2) because

Defendant maintains a place of business in this District and because a substantial part of the

events and omissions giving rise to the claim alleged herein occurred in this District.

                                                 PARTIES

       5.        Ms. Jimenez is a former employee of Defendant. She is an honorably discharged

member of the United States Army.
      Case 2:21-cv-02472 Document 1 Filed 05/04/21 Page 2 of 6 PageID #: 2




         6.    Holbrook Plastic Pipe Supply, Inc. does business in Holbrook, New York, is

located at 790 Grundy Avenue, Holbrook, NY 11741, and employed Ms. Jimenez before Ms.

Jimenez left its employment to serve in the U.S. Army.


                                  STATEMENT OF FACTS

         7.    Ms. Jimenez started work at Holbrook in May 2009. Her job duties included

managing certain accounts, processing purchase orders, and answering phones.

         8.    In early 2017 Ms. Jimenez decided to join the U.S. Army.

         9.    In the late-March/early-April 2017 timeframe Ms. Jimenez told Carolyn Olson,

Holbrook’s owner, that she was joining the U.S. Army.

         10.   Toward the end of April 2017 Ms. Jimenez told Ms. Olson that she was leaving

for basic training which was scheduled to start on or about May 2, 2017.

         11.   Shortly before Ms. Jimenez’s last day of work before leaving for military duty Ms.

Olson told Ms. Jimenez that she (Ms. Jimenez) would get her job back once her military service

ended.

         12.   During that conversation Ms. Olson told Ms. Jimenez “come back to us anytime.”

         13.   Ms. Jimenez served in the U.S. Army from May 2, 2017, through May 12, 2020.

         14.   Ms. Jimenez’s service with the U.S. Army was honorable.

         15.   On July 28, 2020, Ms. Jimenez telephoned Ms. Olson and requested re-

employment.

         16.   Ms. Olson told Ms. Jimenez words to the effect of “I’m not going to fire the

person who replaced you just because you were serving in the military.”

         17.   Ms. Jimenez also sent Ms. Olson and Holbrook a certified letter requesting re-

employment yet neither Ms. Olson nor Holbrook responded to that letter.


                                               2
      Case 2:21-cv-02472 Document 1 Filed 05/04/21 Page 3 of 6 PageID #: 3




       18.     Holbrook did not re-employ Ms. Jimenez.

       19.     In early-January 2021 Holbrook hired another person (Carol M) into the

company’s accounting department whose work included the same job duties as Ms. Jimenez.

       20.     Upon information and belief Holbrook made a profit in 2020.

       21.     Upon information and belief Holbrook hired workers in 2020.

       22.     Upon information and belief Holbrook did not lay off any workers in 2020

because the company lacked the financial wherewithal to keep those workers employed.

       23.     During the 2020 timeframe Holbrook received $234,300 in Paycheck Protection

Plan (PPP) funds.

                                      CAUSES OF ACTION

                                  FIRST CLAIM FOR RELIEF

              (USERRA - 38 U.S.C. § 4312 – 4313 – FAILURE TO REEMPLOY)

       24.     In order to enjoy USERRA’s reemployment protections, a plaintiff must: (a) be a

member of the Armed Forces of the United States; (b) give notice to his employer of the

plaintiff's military obligations; (c) serve honorably during the military service period; (d) give

timely notification, to the employer, of plaintiff's intent to return to work; and, (e) serve less than

five years with the military (absent varied exceptions). 38 U.S.C. § 4312.

       25.     Ms. Jimenez served in the U.S. Army.

       26.     Ms. Jimenez gave notice to Defendant of her military service obligation that

began on May 2, 2017.

       27.     Ms. Jimenez served honorably during the above-referenced military service

obligation.




                                                   3
      Case 2:21-cv-02472 Document 1 Filed 05/04/21 Page 4 of 6 PageID #: 4




       28.     Ms. Jimenez timely applied for reemployment within 90 days of her military

service ending.

       29.     Upon returning to work Defendant was obligated to reemploy Ms. Jimenez in the

following “order of priority”: (1) the position that the employee would have attained with

reasonable certainty if not for the employee’s absence due to military service (“the escalator

position”); (2) the position that the employee was employed on the date that the period of service

began (“the pre-service position”); or (3) if the employee is not qualified for (1) or (2) above, any

other position that is the nearest approximation first to (1) and then to (2) (“the nearest-

approximation position”). 38 U.S.C. § 4313(a)(1)(A)-(B) & (a)(4); 20 C.F.R. § 1002.191; 20

C.F.R. § 1002.196(a)-(c).

       30.     Defendant did not reemploy Ms. Jimenez in the position she occupied before

going on her military duty.

       31.     Defendant did not offer Ms. Jimenez a position comparable to her pre-deployment

job upon her return from military duty.

       32.     Defendant did not offer Jimenez a position that was approximate to her pre-

deployment job upon her return from military duty.

       33.     Defendant’s failure to follow USERRA’s reemployment statutes and regulations

have caused Ms. Jimenez damage in an amount to be proven at trial.

                                SECOND CLAIM FOR RELIEF

                  (USERRA - 38 U.S.C. § 4323- LIQUIDATED DAMAGES)

       34.     The Defendant absolutely knew that its conduct was prohibited under the provisions

of USERRA, and its conduct was willful as defined by 38 U.S.C. § 4323(d), 20 C.F.R. §

1002.312(c), because Ms. Jimenez told Ms. Olson that she was required to give Ms. Jimenez her



                                                  4
      Case 2:21-cv-02472 Document 1 Filed 05/04/21 Page 5 of 6 PageID #: 5




job back.

       35.      Further, 38 U.S.C. § 4334, requires employers, like Holbrook, to maintain a poster

at the workplace that informs the company’s workers of their USERRA rights.

       36.      Additionally, Holbrook’s website represents that the company is “WBE/DBE/SBE

Certified” meaning that it is a Women/Minority Owned business and thus aware that the law

imposes certain benefits upon certain protected classes, like returning honorably discharged

military veterans.

       37.      To the extent that any contract, agreement, collective bargaining agreement, policy

or practice of the Defendant constitutes any limitation on Ms. Jimenez’s rights under USERRA it

is illegal, null and void, inapplicable and of no force or effect pursuant to 38 U.S.C. § 4302.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

                a.     economic damages in the amount to be proven at trial including back

       pay, front pay, lost benefits of employment, negative tax consequences of any

       award;

                b.     liquidated damages;

                c.     reasonable attorney and expert fees, and costs, pursuant to 38 U.S.C.

       § 4323 and as otherwise provided by law;

                d.     a declaration that Defendant's failure to reemploy Ms. Jimenez

       violated USERRA, 38 U.S.C. §§ 4312-4313;

                e.     a declaration that Defendant’s violation of USERRA was willful

       pursuant to, 38 U.S.C. § 4323(d)(1)(C); and,

                f.     other relief as may be just and proper.



                                                 5
     Case 2:21-cv-02472 Document 1 Filed 05/04/21 Page 6 of 6 PageID #: 6




                                        JURY DEMAND

      Plaintiff demands a trial by jury in this action.

Dated: New York, New York

May 4, 2021
                                             Respectfully submitted,

                                             By: /s/ Nina Martinez
                                             OUTTEN & GOLDEN LLP
                                             Nina Martinez
                                             685 Third Avenue, 25th Floor
                                             New York, New York 10017
                                             Telephone: (212) 245-1000
                                             Facsimile: (646) 509-2060
                                             E-mail: nmartinez@outtengolden.com

                                             CROTTY & SON LAW FIRM, PLLC
                                             Matthew Z. Crotty, pro hac vice motion
                                             forthcoming
                                             905 W. Riverside Ave. Ste. 404
                                             Spokane, WA 99201
                                             Telephone: (509) 850-7011
                                             E-mail: matt@crottyandson.com


                                             Attorneys for Plaintiff




                                                 6
